BRIGHTMIRE, Presiding Judge,
dissenting.
In my opinion the facts pleaded by the plaintiffs do not bring the state within any of the exemptions set out in 51 O.S.Supp. 1987 §§ 155(4) and (5), and reading them in context of all 28 exemptions leads me to conclude that neither (4) nor (5) was intended to cover the factual situation we have here, and neither does.
Nor does the relevant case law interpreting the Governmental Torts Claims Act in my opinion require dismissal of the plaintiffs’ case against the state. See implications arising from Burns v. Radar, 723 P.2d 266 (Okl.1986); Hershel v. University Hospital Foundation, 610 P.2d 237 (Okl.1980); and Griggs v. State of Oklahoma ex rel. Department of Transportation, 702 P.2d 1017 (Okl.1985).
Moreover, none of the other arguments of the state in defense of the trial court’s ruling have merit in my view.
Finally, the state’s motion to dismiss this appeal should be denied.
I would reverse the trial court’s order of dismissal and remand for further proceedings.